Title: To Thomas Jefferson from Anthony Garvey, 18 December 1784
From: Garvey, Anthony
To: Jefferson, Thomas



Sir
Roüen 18 December 1784

I Received the letter you favoured me with the 15th. Instant. This post has likewise brought me one from our Common Friend Ths. Barclay Esqr., who incloses me bill of lading of 4 Cases Shipped at L’orient the 6th. ulto. for this Citty on board the Ship Fortune de L’orient Capn. Vincent Fardel, who is not yet arrived; he desirs me to forward three of these cases to your Excellency, and one to H. E. Dr. Franklin which shall be complyd with the Moment they arrive. I am happy that this occasion procures me the Pleasure of offering your Excellency and your Friends, my best Services here; and I have the Honor to remain with Great Respect, Sir Your Excellencys most humble & obedient Servant,

Anthy. Garvey


Please to Mention if I am to Send the Cases to Paris by water. They May be long on route by that Conveyence should the river overflow or Freeze.

